DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the proposed Species III, FIGs. 7A-7Q, and claims 1-20 in the reply filed on 03/04/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “the first section of the first plating foil forms a second via bottom attachment surface of the second via; the second via bottom attachment surface is attached to the first via top attachment surface” as recited in claim 1, the “first via and the second via each has a depth that is substantially the same” as claimed in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant should clarify “the first section of the first plating foil forms a second via bottom attachment surface of the second via; the second via bottom attachment surface is attached to the first via top attachment surface” as recited in lines 15-18. Specifically, it is not clear how the second via bottom attachment surface can be attached to the first via top attachment surface if the first section of the first plating foil forms a second via bottom attachment surface of the second via.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8, 11-12, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishimoto et al. (JP 2009-277972).
With respect to claim 1, best understood in view of 35 USC 112 second paragraph rejection, Ishimoto et al., hereinafter referred to as “Ishimoto,” teaches a method [Drawings 19] comprising: 
providing a first substrate layer (one layer of body 100) having a first substrate surface (upper surface) and a first vertical interconnect access structure (via) 104 having a first via top attachment surface (upper surface) that defines a first via top surface contour (peripheral line of via), wherein the first via extends vertically through the first substrate layer such that the first via top attachment surface of the first via is exposed at the first substrate surface; 
forming a first plating foil 101 and or 116 on the first substrate surface and on the first via top attachment surface of the first via; 

plating a first conductive material 110 on the first section of the first plating foil exposed by the first mask to form a second via, wherein: 
the first section of the first plating foil is integrated with the first conductive material, such that the first section of the first plating foil forms a second via bottom attachment surface of the second via; 
the second via bottom attachment surface is attached to the first via top attachment surface; and 
the second via bottom attachment surface defines a second via bottom surface contour approximately the same as and approximately aligned with the first via top surface contour (paras. [0031]-[0036]). 
With respect to claim 6, Ishimoto teaches the method of claim 1 wherein the first via is horizontally-confined within the first via top surface contour and the second via is horizontally confined within the second via bottom surface contour, such that there is no overhang between the first via and the second via (paras. [0033]-[0034]). 
With respect to claim 7, Ishimoto teaches the method of claim 1 wherein no carrier pad is provided between the first via and the second via (paras. [0033]-[0034]). 
With respect to claim 8, Ishimoto teaches the method of claim 1 wherein a thickness of the first plating foil is approximately 1 micrometer (paras. [0033]-[0034]). 
With respect to claim 11, Ishimoto teaches the method of claim 1 wherein: 
the first substrate layer has a second substrate surface opposite the first substrate surface; 
the first via is exposed at the second substrate surface; and 

With respect to claim 12, Ishimoto teaches the method of claim 11 further comprising: 
placing a second mask 108 on the second plating foil, wherein the second mask exposes the first section of the second plating foil that is integrated into the first via; and 
plating a second conductive material on the second plating foil exposed by the second mask to form a third via, wherein: 
the third via has a third via top attachment surface that defines a third via top surface contour; 
the third via top attachment surface is attached to the first via bottom attachment surface; and 
the third via top surface contour is approximately the same as and approximately aligned with the first via bottom surface contour (paras. [0031]-[0036]). 
With respect to claim 17, Ishimoto teaches the method of claim 12 wherein there is no overhang between the first via and the second via, and no overhang between the first via and the third via (paras. [0033]-[0034]). 
With respect to claim 18, Ishimoto teaches the method of claim 12 wherein no carrier pad is provided between the first via and the second via, and no carrier pad is provided between the first via and the third via (paras. [0033]-[0034]). 
With respect to claim 19, Ishimoto teaches the method of claim 12 wherein a thickness of the first plating foil and a thickness of the second plating foil are approximately 1 micrometer (paras. [0033]-[0034]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ishimoto, as applied to claims 1 and 12 above, in view of Hiatt et al. (U.S. PG. Pub. No. 2003/0005569 A1).
With respect to claims 2 and 13, Ishimoto teaches the method of claims 1 and 12, respectively, further comprising: 
removing sections of the first plating foil that are exposed, wherein the retained first section of the first plating foil, which is integrated into the second via, does not substantially extend horizontally past the first via top surface contour (para. [0033]). Ishimoto does not expressly teach removing the first mask from the first plating foil. 
Hiatt et al., hereinafter referred to as “Hiatt,” teaches a method (FIGs. 19-19L) comprising removing the first mask from the first plating foil (para. [0129]). It would have been 
With respect to claim 3, Ishimoto in view of Hiatt teaches the method of claim 2 further comprising providing a second substrate layer over the exposed first substrate surface, wherein the second substrate layer at least covers sides of the second via (Ishimoto, paras. [0031]-[0034]). 
With respect to claim 4, Ishimoto teaches the method of claim 2 further comprising: 
providing a second substrate layer over the exposed first substrate surface to encapsulate the second via; and 
grinding the second substrate layer to expose a top surface of the second via (Ishimoto, paras. [0031]-[0034]). 
With respect to claim 5, Ishimoto teaches the method of claim 4 further comprising forming a conductive component over the second substrate layer and the top surface of the second via (Ishimoto, paras. [0031]-[0034]). 
With respect to claim 14, Ishimoto teaches the method of claim 13 further comprising providing a second substrate layer underneath the exposed second substrate surface, wherein the second substrate layer at least surrounds the third via (Ishimoto, paras. [0031]-[0034]). 
With respect to claim 15, Ishimoto teaches the method of claim 13 further comprising: 
providing a second substrate layer over the exposed second substrate surface to encapsulate the third via; and 
grinding the second substrate layer to expose a bottom surface of the third via (Ishimoto, paras. [0031]-[0034]). 
With respect to claim 16, Ishimoto teaches the method of claim 15 further comprising forming a conductive component underneath the second substrate layer and the bottom surface of the third via (Ishimoto, paras. [0031]-[0034]). 

Claims 9-10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishimoto, as applied to claim 1 above, in view of Leipold et al. (U.S. PG. Pub. No. 2014/0266544 A1).
With respect to claims 9 and 20, Ishimoto teaches the method of claims 1 and 12, respectively. Ishimoto does not expressly teach the first via and the second via each has a depth that is substantially the same.
Leipold et al., hereinafter referred to as “Leipold,” teaches a method (e.g. FIGs. 3-4C), wherein the first via 26 and the second via 26 each has a depth that is substantially the same (para. [0033]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the first and second vias having the same depth as taught by Leipold to the method of Ishimoto to provide the required mechanical stability.
With respect to claim 10, Ishimoto in view of Leipold teaches the method of claim 9 wherein the depth of the first via and the second via is approximately 50 micrometers (Leipold, para. [0037]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837